Citation Nr: 0203772	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  96-41 067	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUE

Entitlement to an increased rating for the service-connected 
sickle cell disease (SCD).  



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from November 1979 to 
September 1992.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 RO decision which 
assigned an increased rating of 30 percent for the veteran's 
service-connected SCD, effective on January 18, 1995.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

In July 2000, the Board remanded the case to the RO for 
additional development.  

In a December 2001 decision, the RO assigned a 60 percent 
rating for the service-connected SCD, effective on July 17, 
2000.  



FINDING OF FACT

Beginning on August 19, 1994, the veteran's service-connected 
SCD is first shown to be manifested by a disability picture 
that more nearly approximates that of painful hemolytic 
crises several times a year with symptoms precluding other 
than light manual labor; pronounced sickle cell anemia in 
symptom combinations that are totally incapacitating or 
symptoms that preclude even light manual labor are not 
demonstrated.  



CONCLUSION OF LAW

The criteria for a 60 percent rating for the period of August 
19, 1994 to July 17, 2000 for the service-connected SCD have 
been met; the criteria for a rating in excess of 60 percent 
for the service-connected SCD have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.7, 4.117 including Diagnostic Code 7714 (1995 and 2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The veteran served on active duty from November 1979 to 
September 1992.  

In a January 1993 decision, the RO granted service connection 
and assigned a 10 percent rating for SCD, with a history of 
recurrent crises, history of G6PD deficiency, history of 
acute pancreatitis, arthralgia of joints, and enlarged 
spleen.  The award was effective in September 1992 and was 
based on service medical records and a November 1992 VA 
examination.  The RO also granted service connection for 
reactive airway disease/asthma.  

The medical records dated in June 1994 from Oxford Radcliffe 
Hospital indicated that the veteran was referred to the 
outpatient clinic at the hospital for regular appointments 
for management of his SCD.  It was noted that he had reported 
experiencing aches and pains a couple of times per month over 
the last couple of years.  

The medical records from Oxford Radcliffe Hospital showed 
that, on August 19, 1994, the veteran was admitted with a 
painful right thigh.  His SCD crisis required intravenous 
fluids and pain medication.  The veteran then began 
complaining of right upper quadrant pain and an ultrasound 
revealed an enlarged spleen with areas of infarction at the 
periphery.  He required two exchange (blood) transfusions.  
After 12 days, he was discharged from the hospital on 
medication.  

The medical records dated in September 1994 from Oxford 
Radcliffe Hospital indicated that the veteran was seen on an 
outpatient basis.  He seemed well and had returned to work in 
the previous week.  He was still getting occasional pain in 
the right upper quadrant on deep breathing and he seemed a 
little tender in that region on examination.  His spleen 
remained palpable at 4 cm. below the left costal margin.  The 
doctor noted that the veteran remained free of medication, 
but would consider penicillin prophylaxis and pneumovax when 
the splenic infarct settled.  

The medical records dated in January 1995 from Oxford 
Radcliffe Hospital indicated that the veteran was seen on an 
outpatient basis.  He seemed quite well although he reported 
that he had had a total of about 12 painful crises since his 
previous appointment.  

On examination, the spleen was no longer tender and was just 
tipped.  The veteran was to begin penicillin prophylaxis and 
vaccination daily.  Two days later, he was admitted to the 
hospital with pain in the arms and legs.  His SCD crisis 
required intravenous fluids and pain medication.  He was 
discharged the next day.  

On a medical report dated on January 18, 1995, Dr. Fergus 
Burtenshaw reviewed and summarized the veteran's medical 
history, including his hospitalizations in August 1994 and 
January 1995 due to sickle cell crises.  

The medical records from Oxford Radcliffe Hospital showed 
that, in February 1995, the veteran was admitted with severe 
pain in the lower legs.  His SCD crisis required exchange 
(blood) transfusion.  It was noted that he had been 
reasonable well since his last hospitalization.  

The veteran was discharged after six days, but was readmitted 
for a further two days after he complained of increasing pain 
in his arms and legs and coarse uncontrolled movements of his 
limbs.  

On March 20, 1995, the RO received the veteran's claim for an 
increase in his service-connected SCD.  He stated that, in 
the period of 1993 to 1994, his condition had stabilized and 
he was living a comfortable life, maintaining a full time job 
and a supportive family role.  He stated that his condition 
had now changed to the extent that he experienced several 
episodes of very painful crises and other minor illnesses.  

The veteran stated that, from January 1994 to the present, he 
had spent the equivalent of three months in a medical 
facility, during which time he had no fewer than six blood 
transfusions.  He stated that he was told that his spleen no 
longer functioned so that he took medication permanently.  He 
noted that he was employed part-time.  With his claim, he 
submitted several newspaper clippings pertaining to SCD.  

On a July 1995 examination for VA compensation purposes, the 
veteran reported that he was employed but had lost a total of 
four months in the past 12 months.  It was noted that he 
currently worked part-time, but had spent more time off duty 
than on due to his medical situation.  

The veteran reported that he was still able to work out but 
with a reduced exercise regimen.  It was noted that his 
spleen was non-functional and that he had been taking 
penicillin daily over the last 8 months.  He complained of 
some reduced mobility in the lower back.  

On VA examination, there was no objective evidence of the 
veteran's sickling problem.  There was no joint swelling or 
reduction in the movement of joints generally.  He had full 
movement at the lumbar spine and was able to touch his toes.  

X-ray studies of the lumbar spine showed evidence of sickle 
disease in the lower spine.  In summary, the doctor stated 
that the veteran had developed restrictive airway disease and 
full manifestation of his SCD, both of which have caused him 
to be hospitalized on numerous occasions since the Gulf War.  

The VA doctor opined that the veteran seemed to be able to 
keep in good physical condition although he had lost a great 
deal of his work time due to the disease processes, and that 
the veteran would appear to be relatively unemployable under 
the normal circumstances.  

In an October 1995 decision, the RO assigned a 30 percent 
rating for the service-connected SCD, effective on January 
18, 1995.  

In a December 1995 statement, the veteran expressed his 
disagreement with the 30 percent rating for his SCD, claiming 
that his condition frequently resulted in hospitalizations.  
In addition to his hospital stays, he stated that the amount 
of pain medication he took should have been considered.  

In his Substantive Appeal, dated in June 1996 and received at 
the RO in September 1996, the veteran stated that his SCD 
warranted a higher rating on the basis of the episodes of 
repeated painful crises, including thrombosis and infections 
occurring in the joints and bones.  He stated that he had 
been hospitalized an average of eight to ten times a year, 
which did not include the periods of time he felt unwell due 
to SCD.  He stated that he received high dosages of pain 
medication which had potentially damaging side effects.  

The veteran further stated that he also took penicillin twice 
a day due to his G6PD deficiency, respiratory tract 
infections, and non-functioning spleen.  He maintained that 
his recurring painful episodes and length of hospital stays 
had made it extremely difficult to maintain any type of 
permanent employment.  He contended that his condition had 
become more severe over the years.  

In a July 1998 medical report, Dr. Geoffrey Lloyd indicated 
that he examined the veteran the previous month in regard to 
SCD.  The veteran reported that he had had monthly attacks in 
the last four months, which usually required hospital care 
with intravenous fluids and pain medication, and that in 
between attacks he was fully mobile and well, with the 
exception of a painful left hip in the past year.  He denied 
any abdominal crises, central nervous system problems, and 
gastrointestinal problems.  

On examination, it was reported that the veteran looked well.  
There was no lymphadenopathy.  A chest examination was 
normal.  An abdominal examination revealed no tenderness, and 
the spleen was palpable at 3 cm. below the left costal 
margin.  There were no other enlarged organs or masses.  The 
central nervous system and musculoskeletal system 
examinations were normal, with no pains or tenderness.  Blood 
studies were completed, showing anemia, mild 
thrombocytopenia, and G6PD deficiency, and confirming SCD.  
X-ray studies of the left hip were normal.  

Dr. Lloyd's assessment was SCD causing bone crises but so far 
with no chronic disability.  The doctor stated that, over 
time, he would expect some bone and joint necrosis with 
chronic disability to develop.  He stated that the lack of 
objective signs of permanent damage now supported the 
veteran's history of recent clinical onset.  He stated that 
the G6PD deficiency was causing no problems and was only 
really of relevance when he was prescribed drugs.  

In a letter dated on July 17, 2000, Dr. Wainscoat of Oxford 
Radcliffe Hospital indicated that he saw the veteran on an 
outpatient visit following hospitalization for a sickle cell 
crisis with widespread pains in the legs.  The veteran was 
generally well and his leg was much better (there was now 
only minimal tenderness to pressure over the tibia and he 
could walk satisfactorily).  By way of history, the doctor 
noted that, while in the hospital, the veteran was 
administered antibiotics and his general leg pains 
disappeared, with the exception of pain over the left tibia, 
which was thought to be bony in origin rather than just 
superficial cellulitis.  Although there was no proof of 
osteomyelitis, it was felt that the veteran probably had the 
beginnings of acute osteomyelitis which never "matured" on 
account of his early treatment with antibiotics.  

In July 2000, the Board remanded the case to the RO for 
additional development.  

In an August 2000 letter, the RO requested that the veteran 
furnish additional information concerning treatment for his 
SCD.  

An August 2000 letter from Oxford Radcliffe Hospital 
indicates that the veteran was admitted in that month with a 
sickle cell crisis, with pain in his shoulder and both tibial 
shafts.  It was noted that he had had two crises earlier that 
year which required hospital admission.  The veteran was 
treated with intravenous fluids and pain medication.  After 
four days, he was discharged home on his normal medication.  

On an August 2001 examination for VA compensation purposes, 
it was reported that, since service the veteran, had held 
various jobs and now worked as a club manager on the RAF 
base, an occupation which involved lifting "light weights" 
from time to time.  

The veteran related that, about three times a month, and 
lasting for two to five days, he took time off work to rest 
at home due to leg and arm pains.  He related that about four 
times a year episodes of leg pains were severe enough to 
require hospitalization and management with oxygen and 
intravenous fluids and medications for a period of seven to 
ten days.  

The veteran also complained of having a scrotal discharge 
every few months for two days or so (he indicated that in 
1991 he underwent surgery for a thrombosis in his scrotum).  
He also complained of peri-umbilical "cramps" lasting a few 
minutes about once or twice a week and a recent episode of 
calf swelling which required inpatient treatment.  It was 
noted that he took daily penicillin tablets.  

On VA examination, the veteran walked normally and got on and 
off the examination table without a problem.  An examination 
of the chest and musculoskeletal system did not reveal any 
abnormality.  There were no areas of localized tenderness, 
and all joints had full range of movement without pain or 
weakness.  

An examination of the abdomen revealed that the spleen was 
just palpable at the left costal margin.  There were no other 
masses, enlarged organs, tenderness, or hernia.  There was a 
well-healed surgical scar on the midline of the back of the 
scrotum with no suggestion of any recent discharge.  X-ray 
studies of the knees and pelvis were taken (because the 
veteran had mentioned knee pains on walking), and they were 
interpreted by a radiologist as normal.  

The examiner remarked that "sclerotic areas" in both 
femoral and tibial shafts, as shown on the X-rays, might well 
be old bone infarcts possibly associated with SCD, despite a 
statement of the radiologist who did not feel such findings 
were "enough" to suggest bone infarcts.  The examiner 
reviewed the veteran's medical history and treatment.  

In summary, the examiner stated that the veteran's had G6PD 
which was only relevant to drug treatment.  He stated that 
the veteran had SCD causing pains in one or other of the four 
limbs but no other symptoms; that major crises occurred about 
three times a year and were precipitated usually by chest 
infection secondary to obstructive airways disease; and that 
minor crises seemed to have no initiating causes (he stated 
that the frequency of these could be determined by checking 
the veteran's employment records at RAF Lakenheath, since he 
indicated that such crises always caused him to need time off 
work).  

The examiner noted that the veteran's present occupation 
involved only light manual work.  He opined that the veteran 
could do short periods of more heavy work, but that this 
would not be available to him due to the large amount of time 
off work the veteran indicated he needed.  

The examiner stated that he was able to confirm (via a 
telephone call to the hospital registrar) that the veteran 
had required no more than two admissions to the hospital for 
the more severe crises each year for the last two years.  

The examiner further remarked that there had been no proof of 
osteomyelitis as the cause of a recent episode of calf pain 
and swelling.  He stated that there was splenomegaly and 
hyposplenism, requiring regular oral penicillin and folic 
acid.  He stated that the veteran had mild chronic 
obstructive airways disease which was asymptomatic at the 
moment but predisposed him to chest infections which then 
precipitated sickle cell crises.  

The examiner stated that he could find nothing to 
substantiate a diagnosis of acute pancreatitis in the past.  
He stated that he did not know what the surgical scrotal 
exploration might have found through such a small incision or 
understand, from the history given, why it was needed.  

In a December 2001 decision, the RO granted a 60 percent 
rating for the service-connected SCD, effective on July 17, 
2000.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The veteran claims that he is entitled to an increased rating 
for his service-connected SCD.  The claims file shows that, 
through its discussions in the Rating Decisions (in October 
1995 and December 2001), Statement of the Case (in May 1996), 
and Supplemental Statements of the Case (in February 2000 and 
December 2001), the RO has notified him of the evidence 
needed to substantiate his claim.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include affording him 
examinations.  Additionally, the RO has afforded the veteran 
the opportunity for a hearing, but he declined.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A 1155; 38 C.F.R. Part 4.

The RO has rated the veteran's service-connected disability 
as 30 percent disabling effective beginning on January 18, 
1995, and as 60 percent disabling effective on July 17, 2000, 
under 38 C.F.R. § 4.117, Diagnostic Code 7714, for sickle 
cell anemia.  

During the course of the veteran's appeal, the regulations 
pertaining to rating hemic and lymphatic systems were 
revised, effective on October 23, 1995.  See 60 Fed.Reg. 
49225 (1995).  

The veteran's service-connected SCD was initially evaluated 
under 38 C.F.R. § 4.117, Diagnostic Code 7714 (effective 
prior to October 23, 1995).  Under this Diagnostic Code, a 30 
percent rating is assigned for moderately severe sickle cell 
anemia, following repeated hemolytic sickling crises but with 
only moderate impairment of health.  

A 60 percent rating is assigned for severe sickle cell anemia 
with painful hemolytic crises several times a year or in 
symptom combinations less disabling than for the 100 percent 
rating, with more than light manual labor not feasible.  

A 100 percent rating is assigned for pronounced sickle cell 
anemia with repeated painful crises, occurring in skin, 
joints, bones or any major organs caused by hemolysis and 
sickling of red blood cells with anemia, thrombosis and 
infarction, in symptom combinations that are totally 
incapacitating.  38 C.F.R. § 4.117, Diagnostic Code 7714 
(1995).  

Under the new rating criteria which became effective on 
October 23, 1995, a 30 percent rating is assigned following 
repeated hemolytic sickling crises with continuing impairment 
of health.  

A 60 percent rating is assigned for sickle cell anemia with 
painful crises several times a year or with symptoms 
precluding other than light manual labor.  

A 100 percent rating is assigned for sickle cell anemia with 
repeated painful crises, occurring in skin, joints, bones, or 
any major organs caused by hemolysis and sickling of red 
blood cells, with anemia, thrombosis and infarction, with 
symptoms precluding even light manual labor.  38 C.F.R. 
§ 4.117, Diagnostic Code 7714 (2001).  

As the veteran's claim for a higher rating for SCD was 
pending when the regulations pertaining to hemic and 
lymphatic disabilities were revised, he is entitled to the 
version of the law most favorable to him, although the new 
criteria are only applicable to the period of time after 
their effective date.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990); VAOPGCPREC 3-2000.

After careful consideration of all the evidence and the old 
and revised criteria of Diagnostic Code 7714, the Board finds 
that a 60 percent rating is warranted for the SCD effective 
beginning on August 19, 1994, which is the earliest date on 
which the Board can ascertain from the medical evidence that 
an increase in the service-connected disability picture had 
occurred (which is prior to the assigned effective date of 
January 18, 1995 when the RO determined that a 30 percent 
rating was applicable).  The Board further finds in this 
regard that a rating in excess of 60 percent is not in order.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

The medical evidence shows that, beginning in August 1994, 
the veteran's SCD is first shown to have been productive of a 
disability picture that more nearly approximated that of one 
manifested by painful hemolytic crises several times a year 
with symptoms that precluded other than light manual labor.  

The submitted hospital records confirm that he was an 
inpatient for anywhere from two days up to two weeks for 
painful crises beginning on August 19, 1994.  Subsequent 
hospitalizations were noted in January 1995, twice in 
February 1995 and continuing on in July 2000 and August 2000.  

On a July 1995 examination, the veteran reported that he had 
lost a total of four months of work in the past 12 months due 
to his medical problem, and the examiner likewise noted that 
the veteran had lost a great deal of work time due to the 
disease.  

The August 2001 examiner confirmed that the veteran required 
no more than two admissions to the hospital each year for the 
last two years for major crises.  The hospital records also 
reflect that the veteran's painful crises due to SCD 
typically involved the bones or joints in one or more of the 
four limbs.  There was also an episode of splenic infarction 
in August 1994 and a possible acute osteomyelitis of the 
tibia in July 2000.  

The August 2001 examiner felt that there was evidence of old 
bone infarcts associated with SCD in both femoral and tibial 
shafts.  That examiner also noted that the veteran presently 
had splenomegaly and hyposplenism.  

As for the minor painful crises, the veteran reported in 
January 1995 that he had had about 12 painful crises since 
his previous appointment (in September 1994).  Dr. Lloyd 
indicated in a July 1998 report that the veteran reported 
having monthly attacks over the last four months, which 
usually required hospital care, but there are no hospital 
records to corroborate this.  

Dr. Lloyd diagnosed the veteran with SCD causing bone crises 
but with no chronic disability thus far.  The veteran 
reported on the August 2001 examination that he took off work 
about three times a month (for two to five days) to rest due 
to arm and leg pains.  

Despite his painful crises, many of which have required 
hospitalization, the records show that the veteran has been 
able to maintain employment.  The July 1995 examiner remarked 
that the veteran, who at that time worked part-time, appeared 
to be relatively unemployable but was nevertheless able to 
keep in good physical condition.  

Currently, the veteran is shown to be employed as a club 
manager, which involved only light manual work.  The August 
2001 examiner remarked that the veteran would even be able to 
do more heavy work, but for short periods, if he did not 
require so much time off work.  

The foregoing medical evidence reflects that, beginning in 
August 1994, the veteran's SCD is productive of symptoms more 
consistent with severe impairment, but not productive 
pronounced impairment.  

Moreover, there is some suggestion that his condition may be 
manifested by repeated painful crises, occurring in joints, 
bones, and major organs caused by hemolysis and sickling of 
red blood cells with anemia and infarction; however, the 
medical evidence dated from August 1994 does not serve to 
show that his symptom combinations are totally incapacitating 
or that his symptoms preclude even light manual labor.  

Accordingly, given the evidence of record, the veteran is not 
shown to meet such criteria for the assignment of a 100 
percent rating for his service-connected SCD.  

However, under the old and revised rating criteria of Code 
7714, the disability picture from SCD more nearly 
approximates the criteria for a 60 percent rating for the 
period beginning on August 19, 1994.  38 C.F.R. § 4.7.  In 
sum, the evidence supports the veteran's claim for a 60 
percent rating effective on August 19, 1994 through July 17, 
2000.  

Further, the preponderance of the evidence is against a 
rating in excess of 60 percent for the veteran's SCD.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
for a rating in excess of 60 percent must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

The service-connected sickle cell disease is to be rated as 
60 percent disabling beginning on August 19, 1994 through 
July 17, 2000; to this extent only, an increased rating is 
granted, subject the regulations controlling disbursement of 
VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

